McCarthy, J.
It must be conceded for the purposes of this case that Mr. Converse was. the agent of the defendant, and the work done, for which the claim is made, was authorized and for the benefit of thé defendant, but, as she wanted to show under some agreement, between- her and the said Converse, was to be paid for by Converse.
■ This agreement could not and would not affect the plaintiff unless brought home to his notice, and that said work was performed with a knowledge of such special agreement, nor would the "payment of any money to Converse, which was not paid to the plaintiff by Converse, relieve the defendant of the liability unless the plaintiff took it under such conditions and knew of such agreement.
She, herself, said she was the owner of the premises, and that the work was well done and received the benefit of it.
The judge’s charge was fair and in accordance with the .law, and • there was no error committed on the trial.
The verdict was right and just.
Judgment must, therefore, be affirmed, with costs.
-.Schuchmau, J., concurs.
Judgment affirmed, with costs.